Citation Nr: 1004283	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in November 2007.  

The issue on appeal was previously before the Board in 
January 2008 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

A chronic left foot disability was not present during active 
duty or for many years thereafter and there is no competent 
evidence of record linking a current left foot disability to 
the Veteran's active duty service or to a service-connected 
disability.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
the veteran's active duty service nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310  (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a foot disability via correspondence 
dated in May 2005, November 2006, February 2008 and October 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the AMC/RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claim decided herein has been accomplished and that 
adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 


38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the May 2005, November 2006, 
February 2008 and October 2008 VCAA letters and he was 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Veteran has not been afforded a VA examination in 
connection with this claim.  It would not be beneficial to 
the Veteran's claim to afford him a VA examination to 
determine the etiology of his claimed left foot disability.  
This is because any opinion which may link the left foot 
disability to the veteran's alleged injury during active 
duty would be based on speculation as there is no evidence 
of an in-service injury and, as set out below, there is no 
continuity of symptomatology from discharge to the present.  
Service connection cannot be granted based on speculative 
evidence.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this 
decision.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.  



Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The Board also notes that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 
3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service and 
reporting to sick call.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the appellant as a 
lay person has not been shown to be capable of making 
medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
appellant is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of 
lay observation."  The Court found the veteran's lay 
testimony regarding varicose vein symptomatology in service 
represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  The relevance of lay evidence is 
not limited to the third situation, but extends to the first 
two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the appellant is not competent to provide evidence as 
to more complex medical questions and is not competent to 
provide an opinion as to the etiology of the currently 
existing left foot disability.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
appellant is not competent to provide more than simple 
medical observations such as noting that he had trouble with 
foot pain during service.  The appellant is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed left foot disability.  See Barr.  



Analysis

In April 2005, the Veteran submitted a claim for a foot 
problem.  The Board finds that the claim must be denied as 
the preponderance of the competent evidence of record 
demonstrates that the Veteran does not currently have a left 
foot disorder which was etiologically related to his active 
duty service.  

The service treatment records document complaints regarding 
the Veteran's feet.  In October 1967, the Veteran complained 
of sore feet.  The diagnosis was athletes foot.  There were 
several other clinical records which indicated the Veteran 
was treated for athletes foot.  Other than athletes foot, 
however, the service treatment records were silent as to 
complaints of, diagnosis of or treatment for foot problems.  
Significantly, the Veteran completed a Report of Medical 
History in September 1969 wherein he denied having or ever 
having had foot trouble.  Furthermore, clinical evaluation 
of all systems was determined to be normal at the time of 
the September 1969 separation examination.  No pertinent 
abnormalities were found on examination.  

While the Veteran submitted a claim for compensation in 
November 1969 shortly after discharge, this was for problems 
with the Veteran's left leg.  There was no mention of 
problems with the left foot.  

There were no complaints referable to the Veteran's feet at 
the time of a January 1975 VA examination of the left leg.  
A January 1975 X-ray of the feet was interpreted as 
revealing no evidence of fracture or dislocation.  

A records request for VA medical records indicated that no 
records could be found as of June 1975.  Another request 
made in October 1998 was returned the same month indicating 
that no records were found.  

The first medical evidence of the presence of a left foot 
problem is dated more than 30 years after the Veteran's 
discharge.  A VA clinical record dated in May 2004 indicates 
the Veteran presented with complaints of left heel and foot 
pain which he said he had for a while.  Another record dated 
the same month reveals the Veteran complained of pain in his 
left Achilles area which had been present for the past three 
days.  He denied any direct trauma or prior injury.  The 
impression was "Muscle/Tendent."  Thereafter, clinical 
records include intermittent complaints of left foot 
problems.  

In June 2004, Achilles tendonitis was diagnosed.  

In November 2004, the Veteran sought treatment for left foot 
and heel pain which had been present for several months.  He 
reported no history of trauma or injury to the left foot but 
did report a history of multiple severe sprains in the past.  
He reported his left ankle was quite unstable and would give 
out at times.  The impressions were left Achilles 
tendinitis, left ankle instability and bilateral pes cavus.  

A February 2005 clinical record indicates that the Veteran 
was seeking treatment for left leg/ankle/foot pain which had 
been present over the past several weeks.  The Veteran had 
previously been treated for Achilles tendinitis and left 
ankle instability.  The impression was left ankle 
instability and bilateral pes cavus.  The podiatrist found 
that it appeared a brace may be the cause of the left lower 
leg, ankle and foot complaints.  

In March 2005, the Veteran reported a history of ankle pain 
for the past 30 years following a fracture of the left lower 
extremity tibia/fibula.  He reported tearing of his tendons 
at least once per year and pulling his Achilles tendon the 
previous summer.  There was no report of continuous problems 
with the left foot.  

In May 2005, the Veteran presented to his primary care 
physician for review of his chronic left leg pain.  He 
brought records of treatment he received while in service 
stating that he had lower leg pain, tendonitis and swelling.  
X-rays from service showed a benign fibrous tumor and early 
stress fracture.  In a June 2005 addendum, the physician 
wrote that it was her opinion that the Veteran's current 
chronic Achilles tendinitis is more likely than not a result 
of the condition he developed while in service.  

A VA clinical record dated in June 2005 indicates the 
Veteran was seen as a follow-up for left leg/ankle/foot 
pain.  It was written that the Veteran had previously been 
treated for Achilles tendinitis and ankle instability.  The 
impression was left ankle instability, bilateral pes cavus 
and suspected degenerative joint disease of the left ankle.  

A VA bones examination was conducted in August 2005.  It was 
noted that the Veteran had chronic ongoing issues with 
recurrent sprains of his left ankle in addition to Achilles 
tendonitis on the left side.  He had ongoing ankle 
instability issues on the left.  He additionally had ankle 
and foot pain on the left side and wore orthotics for 
treatment.  The pertinent impression was that the Veteran 
had chronic left ankle conditions to include ankle pain and 
chronic Achilles tendonitis on the left side.  The examiner 
found there was no evidence to show that the Veteran had 
Achilles tendinitis while in the service.  The examiner 
opined that there was no reason to indicate that the 
Veteran's current Achilles tendinitis is related to or 
exacerbated by any current fibrous cortical defect on the 
left side.  The author wrote that he disagreed with the 
Veteran's primary care physician who stated that she thought 
the chronic Achilles tendinitis is more likely than not 
related to the Veteran's fibrous cortical defect.  It was 
noted that the fibrous tumor shown in service was in the 
tibia which is no relation to the Veteran's Achilles.  The 
examiner opined that the Veteran's current lower extremity 
pain is likely related to chronic stress fracture that are 
not currently active as determined by the Veteran's three 
phase bone scan.  

A September 2005 MRI of the left ankle was interpreted as 
revealing a possible small ganglion cyst or similar cystic 
lesion in the sinus tarsi.  With appropriate clinical 
findings, it could represent sinus tarsi syndrome.  A small 
region of bone edema in the lateral malleolus was also 
found.  

In October 2006, a VA podiatrist wrote that the Veteran had 
requested that he provide an opinion regarding the Veteran's 
current foot and ankle problems as related to active duty.  
The Veteran informed the author that he had a history of 
multiple sprains of the left ankle while on active duty.  
Since the injuries, he had developed chronic pain in the 
left foot and ankle.  The author wrote that, while he did 
not have the service treatment records to review the 
Veteran's contention that he suffered injury while on active 
duty, he could say with certainty that clinically the 
Veteran exhibits findings that were consistent with past 
multiple ankle sprains and injury.  The examiner opined, 
therefore, that it is at least as likely as not that his 
current foot and ankle complaints developed following 
repeated injuries and it is likely that these injuries 
occurred while the Veteran was on active duty.  In November 
2007, the podiatrist prepared another letter wherein he 
wrote that the Veteran presented documentation that 
corroborates the Veteran's contention that he suffered an 
injury to his left ankle and foot while on active duty.  
Based upon the documentation presented, it was evident that 
the Veteran suffered a fairly severe injury to his left 
lower leg and ankle involving the possible fracture of the 
tibial and fibular syndesmosis.  The Veteran reported pain 
and instability of his left foot and ankle since the initial 
injury.  The Veteran had been treated for chronic 
instability of his left ankle along with sinus tarsi 
syndrome of the left foot and both conditions were 
associated with trauma to the foot and ankle as described by 
the Veteran.  Based upon his review of the Veteran's records 
and personal evaluation of the Veteran, the author opined 
that it is at least as likely as not that the Veteran's 
current problems with chronic instability and pain of his 
left foot and ankle are directly related to active duty 
service and injury.  

In October 2007, the Veteran presented to a podiatry clinic 
for evaluation of chronic left foot and ankle pain.  The 
Veteran reported a history of multiple injuries to the left 
ankle while on active duty.  Clinically, the Veteran was 
found to have sinus tarsi syndrome of the left foot.  The 
Veteran complained of pain and some stiffness in the left 
foot.  The impression was sinus tarsi syndrome 
"left/ganglion," and bilateral pes cavus.  

An October 2007 buddy statement indicates that the author 
knew the Veteran injured his left foot, left leg and back 
during basic training.  The Veteran fell off a truck.  

A lay statement was received in November 2007 from the 
Veteran's mother.  She wrote that the Veteran returned home 
after completing basis training.  At that time, his left leg 
and foot were very swollen.  The Veteran was taken to a 
family physician where it was learned that the Veteran's 
left leg had been fractured in three places.  

The Veteran testified before the undersigned in November 
2007 that he fell out of a truck during basic training and 
hurt his foot, twisted his ankle, tore all his ligaments, 
fractured his leg and injured his back.  When questioned as 
to when he first sought treatment after discharge, he 
reported that he went pretty much right away.  He indicated 
he was going to VA every so many years to have it looked at 
to see if the problem could be resolved.  He stated "I 
really stared getting into this in '99."  He later stated 
he was not sure when he first sought treatment after 
discharge.  Again, he seemed to indicate that he did not 
start receiving regular treatment until 1999.  The Veteran 
testified that he had problems with his left foot when he 
got out of service.  He reported he had been informed by 
health care professionals that the problem with his left 
foot was an issue involving the soft tissue and that his 
ligaments and muscles were torn so badly they will never 
come back.  

In February 2008, the Veteran sought treatment on an 
emergent basis for evaluation of acute onset of pain in the 
left foot and ankle.  The impression was acute gouty 
arthropathy of the left foot.  

A February 2008 X-ray of the left foot was interpreted as 
revealing mild hallux valgus deformity.  There was no focal 
osseous lesion, acute traumatic fracture or foot joint 
dislocation.  There was no significant degenerative joint 
disease.  There was no impacted radio-opaque soft tissue 
foreign body.  There was no bony calcaneal spur.  There was 
no abnormal soft tissue swelling.  The impression was no 
evidence of gouty arthritis.  

The Board finds there is no evidence in the service 
treatment records of a left foot injury and resulting 
chronic disability.  The service treatment records document 
one complaint of left foot pain but this was attributed to 
athletes foot.  While the Veteran and the October 2007 buddy 
statement indicate he injured his left foot falling off a 
truck, there is no documentation in the service treatment 
records of this.  No treatment was rendered for any 
disability of the foot which was due to a fall.  The Board 
finds the contemporaneous medical evidence is more probative 
with regard to whether the Veteran injured his foot during 
active duty.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

The above evidence of record documents the post-service 
presence of left foot disabilities of Achilles tendonitis, 
pes cavus, mild hallux valgus deformity, sinus tarsi 
syndrome, and gouty arthropathy.  None of these disorders 
were documented in the service treatment records.  
Furthermore, there is no competent evidence of record 
linking currently existing pes cavus, mild hallux valgus 
deformity or gouty arthritis to the Veteran's active duty 
service.  Service connection is not warranted for pes cavus, 
mild hallux valgus deformity or gouty arthritis of the left 
foot.  

There is some evidence indicating that Achilles tendonitis 
and sinus tarsi syndrome were linked to active duty.  The 
Veteran's primary care physician opined in her June 2005 
addendum that the Achilles tendonitis is more likely than 
not a result of the condition the Veteran developed in 
service.  However, this opinion is directly contradicted by 
the opinion advanced by the examiner who conducted the 
August 2005 VA bones examination.  That examiner 
affirmatively opined that the chronic Achilles tendonitis 
was not linked to active duty.  Significantly, the August 
2005 examiner provided a rationale based on physiology, 
noting the Veteran was treated for a fibrous cortical defect 
during active duty which was not connected in any way to the 
Veteran's Achilles.  The physician who provided the June 
2005 opinion did not provide a rationale.  She did not 
indicate why she thought a foot injury was connected to the 
left leg disability.  The Board finds the August 2005 
opinion with accompanying rationale is more probative than 
the June 2005 opinion.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The Board finds the preponderance of the competent evidence 
indicates that Achilles tendonitis is not linked to the 
Veteran's active duty service.  For the same reasons, the 
Board finds that the preponderance of the evidence 
demonstrates that a left foot disability was not secondary 
to the service-connected left leg disability.  (Service 
connection is in effect for fibrous cortical defect of the 
left leg, evaluated as 10 percent disabling.)  The only 
competent evidence which links the left foot disorder to the 
service-connected left leg disability is the May 2005 
clinical record and the June 2005 addendum.  As set out 
above, the Board finds this evidence is not probative as the 
physician did not provide any rationale to support the 
opinion.  There is no there evidence of record which links a 
currently existing left foot disorder to the service-
connected left leg disability.  Service connection is not 
warranted for a left foot disability on a secondary basis.  

The VA podiatrist linked sinus tarsi syndrome of the left 
foot to active duty in his 2007 letter.  The examiner noted 
an injury to the left leg and ankle involving the tibial and 
fibular syndesmosis during active duty and also the 
Veteran's allegations of pain in the left foot since the 
original injury.  The podiatrist did not provide a rationale 
for why an injury to the left leg would result in a left 
foot disability.  The examiner referenced the fact that the 
Veteran had had a history of multiple sprains of the left 
ankle during active duty.  There is no documentation in the 
service treatment records to support this finding.  
Furthermore, the opinion was based on the Veteran's 
allegations of continuity of symptomatology from the time of 
discharge to the present.  As set out below, the Board finds 
that the preponderance of the evidence demonstrates that 
there is no continuity of symptomatology for a left foot 
disability from the time of discharge to the present.  As 
the 2007 opinion is based on an inaccurate factual 
background and is advanced without any accompanying 
rationale, the Board finds no probative value is to be 
attached to this opinion.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  There is no competent evidence of 
record linking sinus tarsi syndrome of the left foot to 
active duty.  

The only other evidence of record which links a currently 
existing left foot disability to the Veteran's active duty 
service is the Veteran's own allegations and testimony.  As 
set out above, the Board finds the Veteran is not competent 
to provide an opinion as to the etiology of a left foot 
disability.  

The Board finds there is no continuity of symptomatology of 
left foot problems from the time of discharge until many 
years after.  The service treatment records document one 
complaint of foot pain in October 1967.  During the 
remaining two years of active duty service, there were no 
complaints of, diagnosis of or treatment for foot problems 
other than athletes foot.  The Veteran denied having or ever 
having had foot problems on the Report of Medical History he 
completed at the time of discharge and physical examination 
conducted at that time did not reveal any foot problems.  
Thus the Veteran's own self-reported history provided at the 
time of discharge demonstrates a lack of continuity of 
symptomatology.  The Board places greater probative weight 
on the Veteran's reports of symptomatology he provided at 
that time over his subsequent allegations made many years 
after the fact and when pecuniary gain may play a role.  Not 
only may the veteran's memory have dimmed with time, but 
self interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Furthermore, the 
Board notes that, while the Veteran submitted a claim for a 
left leg disorder shortly after discharge, it was not until 
April 2005 that he submitted his claim for left foot 
problems.  The Board finds that if, in fact, the Veteran had 
had chronic foot pain at discharge, he would have filed a 
claim for that disability also or at least reported it at 
the time of VA examinations conducted in connection with his 
leg claim.  No foot complaints were noted at the time of the 
January 1975 VA examination of the Veteran's leg and X-rays 
of the foot did not reveal any pertinent pathology at that 
time.  Finally, the Board notes that when the medical 
evidence initially documents post-service complaints of left 
foot problems in 2004, the Veteran's statements as to 
etiology are to the effect that the pain had not been 
present since discharge and the Veteran denied direct trauma 
or injury to the foot.  While the Veteran has testified that 
he received treatment for left foot problems shortly after 
discharge and continued to intermittently seek treatment 
from that time until 1999, there are no medical records to 
support this finding.  Record requests made in June 1975 and 
October 1998 were returned as indicating no records could be 
found.  The Board remanded the claim in January 2008 in an 
attempt to obtain VA treatment records dated closer to the 
time of discharge but no records were found.  Based on the 
above, the Board finds the preponderance of the evidence 
demonstrates that there is no continuity of symptomatology 
of left foot problems from the time of the Veteran's 
discharge until many years after.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted 
in any chronic or persistent disability.). 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of 
such evidence is against entitlement to service connection 
for a left foot disability.  It follows that there is not a 
state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination 
pursuant to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


